Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-21-00283-CV

                                      Hayden SOLARCZYK,
                                            Appellant

                                                 v.

                                    Carl Orlander GOVAN, Jr.,
                                             Appellee

                      From the County Court at Law No. 3, Bexar County, Texas
                                  Trial Court No. 2020CV03861
                             Honorable J. Frank Davis, Judge Presiding

PER CURIAM

Sitting:         Rebeca C. Martinez, Chief Justice
                 Patricia O. Alvarez, Justice
                 Lori I. Valenzuela, Justice

Delivered and Filed: September 15, 2021

DISMISSED

           On September 8, 2021, appellant filed a motion to dismiss this appeal. The motion is

GRANTED, and this appeal is DISMISSED. See TEX. R. APP. P. 42.1(a)(1). Because the motion

does not indicate that the parties agreed otherwise, costs are taxed against the appellant. See TEX.

R. APP. P. 42.1(d).

                                                  PER CURIAM